Affirming.
In this case no brief has been filed by appellant.
Under the well-settled rule of this court, in the absence of a brief, specifying the errors for which a reversal is asked, the court will not search the record for reversible errors, but will presume that no errors exist, affirm the judgment of the lower court, and dismiss the appeal. Spradlin v. Spradlin et al., 170 Ky. 297 *Page 456 185 S.W. 838; Suter v. Christian, 199 Ky. 495,251 S.W. 619; Commonwealth v. Lexington  Eastern Ry. Co., 167 Ky. 442,180 S.W. 532; Cochran v. Cope, 208 Ky. 401, 270 S.W. 998.
Judgment affirmed.